Motion by Dakis Marine Service, Inc. (assignee of plaintiEs-respondents): (1) insofar as it is to adjudge appellants in contempt of court denied, without prejudice to renewal of such motion at Special Term; and (2) insofar as it is to amend this court’s order dated July 14, 1958, as amended on December 22, 1958 (erroneously referred to in ithe moving papers as dated February 11, 1959 [the date of entry of judgment in the office of the Clerk of the County of Nassau upon said order]) denied. (Said determination of this court was affirmed by the Court of Appeals in 1961 [Bonert v. White, 9 N Y 2d 956].) Under the circumstances presented, the mandate of the Court of Appeals precludes .the present application to amend the order (Murray Oil Prods. Co. v. Royal Exeh. Assur. Co., 29 A D 2d 935; Litchfield Constr. Co. v. City of New York, 219 App. Div. 369). Moreover, in our opinion, said application should be denied for laches (Gall v. Gall, 58 App. Div. 97). Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.